Title: To George Washington from James Innes, 17 January 1797
From: Innes, James
To: Washington, George


                        
                            Dear Sir, 
                            Virga Richmd Jany 17th 1797
                        
                        
                        The peculiarity of my present situation must plead my apology for the intrusion
                            of this letter. Since my acceptance of the office of Commissioner to carry into effect the
                            6th Article of the late treaty between the United States & Great Britain, I have
                            been gradually preparing myself for the execution of that trust, by withdrawing from the
                            functions of my profession, and by a resignation of the office of Attorney General for this
                            Commonwealth. The last event took place early in Novr past, at the meeting of our
                            Legislature. The relinquishment of my practice as a Lawyer, I conceived indispensably
                            necessary from the idea I had formed of the duties incident to the office of a Commissioner
                            under the British treaty, not only from the impracticability of discharging the duties of a
                            public office and of a laborious profession at the same moment, but from a supposition that
                            possible events of embarrassment & delicacy might result from a
                            combination of both occupations. the renumeration of my practice, could
                            no from the nature of it, be an immediate
                                act; because from the commencement of legal process (at which period
                            the fees are generally paid) to the termination of the Suit, in its various courses, many
                            months, & sometimes years are consumed. Having been informed by the Secretary of
                            State, immediately after the nominattion of the American Commissioners had been confirmed by
                            the Senate, that it was not probable from the opposition which the house of Representatives
                            had made to the British treaty, that the commissioners on the part of England would arrive
                            in America sooner than the Autumn of the last year. I governed myself by the information in
                            extrecating myself from every species of engagement, which might in any manner form even a
                            temporary obstruction to an unembarrassed performance of the duties of a Commissioner. As to
                            the resignation of the public employment I bore under this state, I found that measure
                            necessary to shield my feelings from the calumny & persecution of a wild, &
                            unprincipled faction which unfortunately predominates in the public councils, of this
                            deluded Country to the members of which, a known attachment to the principles, &
                            administration of the Genl Government, that most hallowed Palladium of American liberty,
                            & happiness, furnishes a sufficient pretext to vilify, & hunt down the
                            possessors of it, as far as they dare, covering their wickedness under the sanction of
                            public duty, & the prostituted terms of patriotism, & republicanism. As it
                            was known, that I had accepted the office of Commissioner, (for I disdained to deny it)
                            after the appointments had been announced in the public prints, the leaders of this Anarchic
                            party, who had attacked me for the two preceeding sessions, on the score of my Western
                            mission, were prepared to come forward on new ground—but I disappointed their malice by a
                            resignation.
                        
                        This, then, is my present inconvenient situation—without employment public or
                            private—perfectly suspended as to my future operations, surrounded by
                            uncertainty, and unable to point my attention to a fixed plan of any
                            kind. It is not probable that the English Commissioners will arrive during this inclement
                            winter—and three or four months spent in inactivity, and expense, would be heavily felt by
                            one, whose fortune is small, & who depends on personal exertions for the
                            maintenance & education of his family.
                        Your having done me the honor to make to me a private communication on the
                            subject of my nomination to this office, in which, you were pleased to express yourself in
                            terms of politeness & regard, that will for ever command my warmest gratitude, has
                            induced me to take the liberty of addressing you on this occasion. I should be unhappy if my
                            intentions in doing it should in any way bear the semblance of impropriety, or that a canded
                            developpment of my present embarrassment could be imputed to any other motive, than an
                            anxiety arising from my situation, to be informed, when it is probable, I may be called upon
                            to enter on the functions of my appointment, that I may know, to what objects in the mean
                            time, I may with propriety devote myself. With the most sincere, & cordial sentiments
                            of perfect esteem, regard, & respect, I have the honor to be Dear sir yr mo. obt
                            servt
                        
                            Jas Innes
                            
                        
                    